United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               July 21, 2005
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                       _____________________                      Clerk

                            No. 05-40206
                          Summary Calendar
                       _____________________


     DON L. DARDEN,

                                    Plaintiff-Appellant,

                               versus

     JO ANNE B. BARNHART, COMMISSIONER
     OF SOCIAL SECURITY,

                                    Defendant-Appellee.

         __________________________________________________

            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 6:04-CV-140
         __________________________________________________

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed.     The

magistrate judge explained fully why the finding of the

administrative law judge has to be upheld.     Claimant now points

to notes on the Dallas VA Medical Center assessment saying that

he suffered from depression and post traumatic stress disorder,

and he says that he is entitled to a further review to take that

under consideration.   This is said not to be a new development,

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and the mere notes would not warrant a decision that there is a

reasonable possibility that the Commissioner of the Social

Security Administration would determine the claimant’s disability

differently.     See Johnson v. Heckler, 767 F.2d 180, 183 (5th Cir.

1985).

     AFFIRMED.




                                   2